t c memo united_states tax_court estate of arthur g scanlan deceased ruth b scanlan administratrix petitioner v commissioner of internal revenue respondent docket no filed date the parties dispute the value of d’s stock in e on the date of d's death and the date of a gift that was made approximately months beforehand a argues that the per-share value was dollar_figure on the date of d's death and dollar_figure on the date of the gift r determined that the per-share value was dollar_figure on both dates held the value on both dates is dollar_figure885 per share robert r casey for petitioner linda k west for respondent memorandum findings_of_fact and opinion laro judge the estate of arthur g scanlan deceased ruth b scanlan administratrix petitioned the court to redetermine respondent’s determination_of_a_deficiency in decedent’s federal estate_tax respondent determined a dollar_figure deficiency the parties dispute the value1 of decedent’s stock in eatelcorp inc eatel on the date of his death and the date of a gift that was made approximately months beforehand these two dates are collectively referred to as the valuation dates ruth b scanlan administratrix administratix argues that the per-share values were dollar_figure at decedent's death and dollar_figure on the date of the gift respondent determined that the per-share value was dollar_figure on both dates we hold that the per-share value was dollar_figure885 on both dates unless otherwise stated section references are to the internal_revenue_code in effect for the valuation dates rule references are to the tax_court rules_of_practice and procedure dollars unless otherwise noted are rounded to the nearest dollar findings_of_fact throughout this memorandum opinion we sometimes use the shorthand value to refer to fair_market_value decedent died on date while domiciled in gonzales louisiana administratrix is his surviving_spouse and she is the administratrix of his estate at the time of decedent's death he owned an undivided 50-percent community interest in big_number shares of eatel voting_stock eatel which was formerly data and telecommunications co inc data is a telecommunications company that provides the following services through its wholly owned subsidiaries telephone services telecommunications and electronic equipment sales answering and secretarial services and administrative services on the valuation dates eatel’s wholly owned subsidiaries were east ascension telephone co inc h e inc advanced tel inc and eatelnet inc eatel’s outstanding_stock on the valuation dates consisted of big_number shares of voting_stock and big_number shares of nonvoting we do not know where administratrix resided at the time of the petition the parties have not explained and the record does not reveal whether the change from data to eatel was merely one in name or whether it stemmed from a corporate acquisition or reorganization although petitioner’s counsel stated during trial that the name of data was changed to eatel as of august there is no evidence in the record to support that statement see 887_f2d_568 n 5th cir statements by counsel are not evidence u s holding co v commissioner 44_tc_323 17_tc_1493 lyon v commissioner 1_bta_378 indeed a valuation report that petitioner’s expert prepared on data as of date appears to disprove the statement of petitioner’s counsel the expert’s report refers to data as data and it makes no reference to a name change to eatel stock none of this stock was registered with either the securities exchange commission or the office of the louisiana blue sky commissioner none of this stock was publicly traded eatel had approximately shareholders on the valuation dates most of its shares were owned by decedent’s family scanlan family who owned approximately percent of eatel’s stock the banker family who owned approximately percent of eatel’s stock and the king family who owned approximately percent of eatel’s stock on date administratrix gave six members of her family a total of big_number shares of eatel voting_stock which were her separate_property decedent split these gifts with administratrix for federal gift_tax purposes see sec_2513 and a form_709 united_states gift and generation-skipping_transfer_tax return was filed on his behalf on or about date decedent’s form_709 reported each share’s value at dollar_figure this value was based on a valuation report report prepared by chaffe associates inc c a an investment banking firm in new orleans louisiana and signed on date by its founder and president david blackshear hamilton chaffe iii mr chaffe the report reflected c a’s appraisal of data as of date which was performed to establish the fair_market_value of data in at least one of these donees namely john d scanlan was already a shareholder of eatel non-marketable minority blocks of shares decedent’s form_709 shows that the value of dollar_figure per voting share as of date the date of the gift was ascertained by starting with a value of dollar_figure per voting share as of date as stated in the report adjusting that value for a 1000-for-1 stock split in date yielding a value of dollar_figure per share and increasing the latter figure by dollar_figure to reflect an increase in book_value per voting share from date until date on date a form_706 united_states estate and generation-skipping_transfer_tax return was filed on petitioner’s behalf petitioner’s form_706 reported the date-of-death value of decedent's eatel stock at dollar_figure per share this amount was based on a two-page valuation report of c a signed by mr chaffe on date report c a prepared the report by relying heavily on its report the report also states that c a reviewed eatel’s certified financial statements for its calendar years ended date and as well as eatel’s uncertified financial statements for the 7-month period ended date discussed with eatel’s president eatel’s past present and future business decisions as well as the state of the the report states that data ha sec_21 shareholders c a also looked at the relevant financial statements of eatel’s subsidiaries telecommunications industry and compared eatel with nine publicly traded companies in the telephone or telecommunications industry c a calculated ratios for price earnings price cash-flow after tax price revenue and price equity by referring to the median ratios of the minority interests of the publicly traded companies c a used these median ratios to conclude that eatel’s marketable minority value on date was dollar_figure million c a chose a 35-percent marketability discount and multiplied this discount by the dollar_figure million figure to conclude that eatel’s nonmarketable minority value was dollar_figure million ie dollar_figure per share for eatel's outstanding shares on date in date eatel’s board_of directors solicited offers to purchase all of eatel’s stock or assets by letter dated date mdj communications inc offered to buy all of eatel’s stock for dollar_figure million by letter dated date telephone and data systems inc offered to buy all of eatel’s stock for dollar_figure million plus the assumption of the existing indebtedness which was at least dollar_figure on date by letter dated date century telephone enterprises inc offered to buy all of eatel’s stock for dollar_figure-75 million by letter dated date brighton communications corp brighton offered to buy all of eatel’s stock for dollar_figure million ie dollar_figure55 per share following brighton’s offer the scanlan family which then consisted of decedent’s descendants and administratrix exercised their right_of_first_refusal and caused eatel to enter into an agreement with each shareholder who was not a member of the scanlan family other shareholders to sell his or her shares to eatel at the dollar_figure55 per-share price offered by brighton on date the other shareholders agreed with the scanlan family to have their shares redeemed at dollar_figure55 per share in date eatel redeemed all of the stock of the other shareholders which wa sec_62 percent of eatel’s outstanding_stock at that time based on the redemption price respondent determined that each share of eatel’s voting_stock was worth dollar_figure on date in the case of decedent respondent reduced the dollar_figure value by percent to account for his minority interest in the company a minor increase in earnings between the date of his death and the date of the redemption agreement and the deflation of the dollar from the date of the redemption agreement to the date of decedent’s death respondent also used this formula to set the value of the donated stock at dollar_figure per share and she increased decedent's taxable_gifts accordingly data’s through net_income after taxes was dollar_figure dollar_figure dollar_figure dollar_figure respectively and its net_income after taxes for the 6-month period ended date was dollar_figure eatel’s or data’s as the case may be through net_income after taxes was dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively eatel paid dividends of dollar_figure per share in dollar_figure per share in and dollar_figure per share in neither eatel nor data paid any dividends before date there were no sales or redemptions of eatel stock between and relevancy opinion before turning to the primary issue of valuation we must decide a relevancy objection raised by petitioner and submitted to and filed by the court as a written motion as to stipulations and other evidence relating to the offers in to purchase all of eatel’s stock and redemption of the other shareholders’ stock at dollar_figure55 per share petitioner argues that this evidence the disputed evidence is irrelevant for purposes of determining value on the valuation dates because there were no agreements offers or negotiations on the valuation dates to sell all of eatel’s stock or assets the the 6-month period stemmed from data’s change to the calendar_year from a fiscal_year ended june an income statement included in exhibit erroneously lists this 6-month period as ended on date we are unable to determine eatel’s net_income before taxes or dividends for because the record does not reveal eatel's financial data for that year offers were for all of eatel’s stock whereas the issue at hand concerns minority interests eatel’s earnings per share increased by more than percent over its earnings per share and by more than dollar_figure percent over its earnings per share petitioner's expert concluded that the price-earnings multiples of comparable publicly traded telecommunications corporations increased by more than percent between the date of decedent’s death and date and petitioner's expert concluded that the premiums_paid in for the stock of publicly traded telecommunications corporations were more than percent above the prices at which minority blocks were then trading we disagree with petitioner that the disputed evidence is irrelevant to our determination herein federal_law favors the admission of evidence and the test of relevancy under federal_law is designed to reach that end rule of the federal rules of evidence a rule that applies to this court under rule a tax_court rules_of_practice and procedure provides broadly that evidence is relevant if it has any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence rule of the federal rules of evidence favors a finding of relevance and only minimal logical relevancy is necessary if the disputed fact’s existence is of consequence to the determination of the action 509_us_579 as stated by the court_of_appeals for the fifth circuit federal_law favors the admission of probative evidence in fact t he federal rules and practice favor admission of evidence rather than exclusion if the proffered evidence has any probative value at all doubts must be resolved in favor of admissibility 415_f2d_632 5th cir citations and internal quotation marks omitted we find the disputed evidence probative to our determination of value on the valuation dates the best indicator of the value of unlisted stock often is arm's-length sales of that stock at or around the time of valuation 79_tc_938 73_tc_266 and the disputed evidence reflects the mechanics of an arm’s-length sale between a willing buyer and willing unrelated sellers contrary to petitioner’s wishes we will not turn our backs to this evidence simply because the dates of the offers and the redemption agreement were more than year from the valuation dates see 294_f2d_808 5th cir years not too remote 89_tc_619 revd on other grounds 864_f2d_1128 4th cir see also 101_tc_412 and the cases cited therein this passage of time as well as the financial data referenced by petitioner and the fact that the offer was for all of eatel’s stock are factors that we must consider in harmonizing the offering and redemption prices with the value of the subject shares on the valuation dates we recognize that the value of the subject shares must be determined as of the valuation dates and that the probative weight of future events must be discounted accordingly sec_20_2031-1 estate_tax regs see also estate of jung v commissioner supra pincite 94_tc_193 as this court stated in estate of jung v commissioner supra pincite for purposes of determining fair_market_value we believe it appropriate to consider sales of properties occurring subsequent to the valuation_date if the properties involved are indeed comparable to the subject properties of course appropriate adjustments must be made to take account of differences between the valuation_date and the dates of the later-occurring events for example there may have been changes in general inflation people’s expectations with respect to the industry performances of the various components of the business technology and the provisions of tax law that might affect fair market values between the valuation_date and the subsequent date of sale although any such changes must be accounted for in determining the evidentiary weight to be given to the later-occurring events those changes ordinarily are not justification for ignoring the later- occurring events unless other comparables offer significantly better matches to the property being valued citations and quotation marks omitted we will deny petitioner’s motion to exclude the disputed evidence and we turn to the valuation issue bearing this evidence in mind value of property for federal estate_tax purposes property includable in a decedent's gross_estate is valued on either the date of the decedent's death or the alternate_valuation_date as provided under sec_2032 sec_2031 and sec_2032 sec b estate_tax regs for federal gift_tax purposes property is valued on the date of the gift sec_2512 sec_25_2512-1 gift_tax regs in both cases value is a factual determination for which the trier of fact must weigh all relevant evidence and draw appropriate inferences and conclusions 323_us_119 304_us_282 84_tc_285 79_tc_714 affd 731_f2d_1417 9th cir fair_market_value is the price that a willing buyer would pay a willing seller both persons having reasonable knowledge of all relevant facts and neither person being under a compulsion to buy or to sell sec_20_2031-1 estate_tax regs sec_25_2512-1 gift_tax regs see also 411_us_546 764_f2d_322 5th cir affg tcmemo_1983_197 93_tc_529 92_tc_312 the willing buyer and the willing seller are hypothetical persons instead of specific individuals or entities and the characteristics of these imaginary persons are not necessarily the same as the personal characteristics of the actual seller or a particular buyer 658_f2d_999 5th cir estate of newhouse v commissioner supra pincite special rules govern the valuation of corporate stock when stock is listed on an established_securities_market the stock's value usually equals its listed market price when stock is not listed on an established_securities_market the stock’s value is usually based on arm's-length sales if any that have occurred within a reasonable_time of the valuation_date in the absence of any such arm’s-length sales the value of unlisted stock is based on the value of listed stock of the subject corporation or if the corporation has no listed stock the listed stock of like corporations engaged in the same or a similar line_of_business unlisted stock must also be valued by reference to the subject corporation's net_worth its prospective earning power its dividend-earning capacity its goodwill its management its position in the industry the economic outlook for its industry the degree of control represented by the block like corporations are determined by reference to the subject corporation's age business eg manufacturer retailer product line and gross_receipts of its stock to be valued and the amount and type of its nonoperating assets if not considered elsewhere sec_2031 estate of andrews v commissioner supra pincite estate of hall v commissioner supra pincite duncan indus inc v commissioner supra pincite sec_20_2031-2 estate_tax regs see also mandelbaum v commissioner tcmemo_1995_255 affd without published opinion f 3d 3d cir date respondent did not call an expert at trial to support her determination that the value of the subject stock was dollar_figure per share on the valuation dates petitioner called its expert mr chaffe to support its asserted values and the court received his expert report into evidencedollar_figure see rule f mr chaffe has been involved with the securities industry since his expert report consisted of the report the report a consolidated balance_sheet and income statement of eatel and its subsidiaries for the years through with a column for annualized a one-page comparative analysis which lists nine publicly traded companies in the telephone or telecommunications industry and sets forth certain financial data with respect to each of them five pages of mr chaffe’s worksheets on the value of eatel as a single company and six pages of mr chaffe’s worksheets at the outset we note that the expert report deals only with the date-of-death value on the value of eatel under a two company analysis used by us c a as an additional check on value petitioner argues that it must prevail in this case because respondent did not call an expert to contradict mr chaffe’s testimony we disagree petitioner must prove that respondent's determination of the subject values is incorrectdollar_figure rule a 290_us_111 the fact that respondent did not call an expert at trial to support her determination does not mean that petitioner has met its burden_of_proof although mr chaffe testified as an expert in this case on petitioner’s behalf we will not follow his opinion if it is contrary to our judgment we may adopt or reject his opinion in its entirety if we believe it appropriate to do so or we may select the portions of his opinion that we choose to adopt 321_us_620 helvering v national grocery co supra pincite 71_f3d_198 5th cir 754_f2d_573 5th cir 86_tc_547 petitioner has implied throughout this proceeding that respondent’s determination is invalid because it is not supported by an appraisal although petitioner did not argue this issue on brief we note in passing that we disagree this argument has previously been considered by the court and we have rejected it see eg brigham v commissioner tcmemo_1992_413 see also 337_f2d_432 7th cir affg tcmemo_1963_244 we reject mr chaffe’s opinion he is unhelpful to us in resolving the issues herein we were unimpressed by his testimony during trial and we are unpersuaded by the conclusions reached in his expert report mr chaffe was unable to answer coherently many questions raised by the court on conclusions reached in his reports and he was unable to explain certain parts of the analysis contained in the reports he arbitrarily applied a 35-percent marketability discount to the subject shares he did not adequately discuss the publicly traded companies which he compared to eatel and he did not set forth their age business or product line with any specificity he made no mention of a hypothetical buyer or a hypothetical seller and indeed we read his expert report to be skewed in favor of a low value for the stock mr chaffe relied primarily on his report to ascertain the value set forth in the report we are unpersuaded that the company valued in data was sufficiently similar to the company valued in eatel to make such reliance reasonable whereas the report states that mr chaffe toured data’s facilities on date there is nothing in his testimony or the report to suggest that he did likewise before preparing the report or that he took any other meaningful step to independently verify that eatel’s operation in was the same as data’s operation in indeed the report is silent with respect to eatel’s then-current business although the report states that c a discussed eatel’s business decisions with eatel’s president neither the report nor the record as a whole reveals the substance or extent of those discussions even assuming arguendo that data’s and eatel’s operations were similar enough to allow mr chaffe to rely reasonably on his report we find other faults with the report first the report does not adequately account for the fact that eatel’s earnings increased dramatically over data’s earnings for the years covered by the report second the report does not adequately take into account that eatel began paying dividends after the time covered by the report third the report makes no reference to the report’s statement that data’s disposition in of a second-tier_subsidiary did away with a business that had a negative effect on earnings eg the report does not discuss the effect of that disposition on eatel’s net_worth fourth the report evidences an anticipated growth of data’s subsidiaries by through incorporation of technology transformation and changes in operation yet the report does not discuss the results of this anticipated growth or its effect on eatel’s net_worth fifth the report explains that the large increase in income was the result of a single sale of stock held by the company data which resulted in a pre-tax gain of approximately dollar_figure which was invested in temporary cash investments but neither the report nor the report explains the dramatically higher net_income after taxes for years after as compared to years before sixth the report refers to the financial data of publicly traded companies nominally in similar lines of business yet never explains how those companies were selected or in what respects the lines of business were similar to eatel'sdollar_figure although mr chaffe testified at trial that the publicly traded companies in the report were essentially the same as the companies used for the report he also testified that these companies may have changed from through merger acquisition or something like that the report states that the shares of eatel are not marketable yet fails to explain sufficiently why this is so mr chaffe testified at trial that there are very rare exceptions when there is any willing buyer at all at any price for minority shares of a nonpublicly-traded company this testimony is unsupported by the record unpersuasive by itself and implausible we find that the shares were marketable as a point of fact the report notes that some shares of data in this regard we give little weight to the conclusions of mr chaffe that the price-earnings multiples of comparable publicly traded telecommunications corporations increased by more than percent between the date of decedent’s death and date and the premiums_paid in for the stock of publicly traded telecommunications corporations were more than percent above the prices at which minority blocks were then trading were sold in and a gift_tax_return reports that a corporate competitor of data had offered to buy a former shareholder’s minority interest in data approximately percent at a premium in we also note that eatel’ sec_21 shareholders in grew to approximately on the valuation dates although we reject mr chaffe’s opinion in full we do not believe that the value of the subject stock was dollar_figure on both dates as respondent determined we find incredible that the 4-percent discount reflected in the notice_of_deficiency adequately accounts for both a marketability and minority discount as well as the change in the setting from the date of the redemption agreement to the date of decedent’s death we proceed to determine the value of the stock on the valuation dates the record does not allow us to make a precise determination of the stock’s values thus we rely on our common sense knowledge and experience to help us ascertain these values valuation which is simply an approximation is inherently imprecise and usually capable of resolution only by a solomon-like pronouncement 250_f2d_242 5th cir affg in part and remanding in part tcmemo_1956_178 104_tc_256 48_tc_502 we start with the redemption price of dollar_figure55 because we believe that it represents the arm’s-length value for all of eatel’s stock in date we adjust this price to account for the passage of time as well as the change in the setting from the date of decedent’s death to the date of the redemption agreement we also adjust this price to take into account the marketability and minority discounts in an ideal world these two discounts are computed separately as are the alterations for the change in setting see snyder v commissioner t c pincite in the confines of our imperfect record however we are unable to determine these discounts with any specificity and choose to account for them and the other factors in the aggregate based on the record and with the benefit of our common sense knowledge and experience we find and conclude that the redemption price must be reduced by percent to reflect the value of the subject shares on the date of decedent’s death accordingly we hold that the date-of-death value is dollar_figure885 per share we find no material alteration in the value of the shares between the date of the gift and the date of death thus we find that the date-of-gift value equals the date-of-death value accordingly we hold that the date-of-gift value is dollar_figure885 per share we have considered all arguments made by the parties to the extent that we have not discussed any of their arguments we have found them to be without merit to reflect the foregoing an appropriate order will be issued denying petitioner's motion to exclude the disputed evidence and decision will be entered under rule
